Exhibit 10.16

 

REGULATION S

SECURITIES PURCHASE AGREEMENT

 

This Regulation S Securities Purchase Agreement (the “Agreement”), is dated as
of May [   ], 2020 (the “Effective Date”) between American BriVision (Holding)
Corp., a Nevada corporation having principal offices at 44370 Old Warm Springs
Blvd., Fremont, CA 94538 (the “Company”), and the individual purchaser
identified on the signature page hereto (the “Purchaser”).

 

Whereas, the Company intends to sell and offer (“Offering”) certain shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”) and
warrant to purchase certain shares of Common Stock, in reliance on an exemption
provided by Regulation S of Securities Act of 1933, as amended (“Securities
Act”) to the Purchasers listed in Exhibit B, who severally but not jointly
enters into this Agreement and makes representations and warranties hereunder;

 

Whereas, as of the date of this Agreement, the Company’s Common Stock is quoted
on the OTCQB market, trading symbol “ABVC”;

 

Whereas, the Purchaser wishes to purchase from the Company certain amount of the
Company’s common stock as set forth on the signature page herein pursuant to the
terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Notes as set forth herein.

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to the Purchaser in an
offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S., in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
and (i) such number of shares of the Common Stock as set forth on the signature
page herein, (the “Shares”) and (ii) a warrant to purchase such number of shares
of Common stock as set forth on the signature page herein, (the “Warrant”), for
an aggregate subscription amount (the “Subscription Amount”) equal to the
product of (x) number of the Shares and (y) the price of $2.25per share. The
Purchaser understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this subscription for the Shares, in
whole or in part, prior to receipt by the Company of the Subscription Amount, or
any applicable portion thereof, as set forth in Article II hereafter.

 

1 | Page

 

 

1.2 Payment of Subscription Amount; Closing. The closing of the transactions
contemplated hereby shall take place on a rolling close basis (each, a
“Closing”, such date of Closing, the “Closing Date”). The Company reserves the
right, in its discretion, to reject any subscription, in whole or in part, for
any reason or to waive conditions to the purchase of the Common Stock. The net
proceeds of such Subscription Amount will be returned to any Purchaser in the
event that the Company does not accept the Purchaser’s purchase. The offering
period and final closing date will be no later than 4:00 p.m. Eastern Standard
Time, on [ ], 2020 (unless otherwise extended for an additional 30 days at the
Company’s sole discretion) (“Final Closing Date”), or at such other location,
date and time, as may be determined by the Company, or by facsimile or other
electronic means (such closing being called the “Final Closing”). Within three
(3) business days of the applicable Closing Date or the Final Closing Date, the
Purchaser hereby agrees to pay the Subscription Amount by wire transfer to the
Company per the Company’s wiring instruction. The Company will, within a
reasonable period of time upon receipt of the Subscription Amount, cause the
shareholder registration maintained by the Company’s transfer agent updated to
reflect the Purchaser’s ownership of the Shares, or have the Share certificates
to be delivered to the Purchaser per the Purchaser’s request, and deliver the
Warrant to the Purchaser. The closing prices of the Common Stock refer to the
prices published by Bloomberg L.P.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

2.1. Representations by the Purchaser. The Purchaser makes the following
representations and warranties to the Company:

 

(a) Access to Information. The Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any. The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company. The Purchaser acknowledges that it
understands that the Company publishes periodic reports under the Securities
Exchange Act of 1934 on the website of the Securities and Exchange Commission
(the “SEC”), which can be accessed at www.sec.gov. Such Purchaser has read the
Company’s periodic reports available online and acknowledges that such
information is sufficient for the Purchaser to evaluate the risks of investing
in the Shares. The Purchaser is not relying on any disclosures concerning the
Company made by the Company or any officer, employee or agent of the Company,
other than those contained in the public reports filed by the Company with the
SEC.

 

(b) Sophistication and Knowledge. The Purchaser and/or with its
representative(s) has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares. The Purchaser is not relying on the Company
with respect to the tax and other economic considerations of an investment in
the Shares, and the Purchaser has relied on the advice of, or has consulted
with, only the Purchaser’s own advisor(s).

 

(c) Lack of Liquidity. The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment. The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

2 | Page

 

 

(d) No Public Solicitation. The Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Purchaser
in connection with investments in securities generally. With respect to this
offering of the Company’s Common Stock, neither the Company nor the Purchaser
has engaged in any “Directed Selling Efforts in the U.S.”, as defined in
Regulation S promulgated by the U.S. Securities and Exchange Commission under
the Securities Act of 1933, as amended (the “Securities Act”).

 

(e) Authority. The Purchaser has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement.

 

(f) Regulation S Exemption. The Purchaser understands that the Shares are being
offered and sold to it in reliance on an exemption from the registration
requirements of the United States federal and state securities laws under
Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Shares. In this regard, the Purchaser
represents, warrants and agrees that:

 

(1) No Purchaser is a U.S. Person (as defined below). Status of Purchaser. The
Purchaser is a “non-US person” as defined in Regulation S. The Purchaser further
makes the representations and warranties to the Company set forth on Exhibit A.
Such Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange Act and such Purchaser is not a broker-dealer, nor an
affiliate of a broker-dealer.

 

(2) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Purchaser was outside
of the United States.

 

(3) The Purchaser will not, during the period commencing on the date of issuance
of the Shares and ending on the end of the sixth month of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(4) The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(5) The Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

3 | Page

 

 

(6) Neither the Purchaser nor any person acting on the Purchaser’s behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Persons with
respect to the Shares and the Purchaser and any person acting on its behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(7) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(8) Neither any Purchaser nor any person acting on the Purchaser’s behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares. The
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(9) Each certificate representing the Shares shall be endorsed with the
following legends:

 

“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT. “ 

 

“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

as well as any other legend required to be placed thereon by applicable federal
or state securities laws.

 

(10) The Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares.

 

(13) The Purchaser acquires the Shares solely for its own account for the
purpose of investment and not with a view to or for sale in connection with a
distribution to anyone. The Purchaser has no present plan or intention to sell
the Shares in the United States or to a U.S. person at any predetermined time,
has made no predetermined arrangements to sell the Shares and is not acting as a
distributor of such securities.

 

4 | Page

 

 

(g) Restricted Securities.

 

(1) The Purchaser understands that the Shares have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Shares indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser understands that this offering is not intended to be part
of the public offering, and that the Purchaser will not be able to rely on the
protection of Section 11 of the Securities Act.

 

(2) Such Purchaser understands that the Shares must be held indefinitely unless
such Shares are registered under the Securities Act or an exemption from
registration is available. Such Purchaser acknowledges that such Purchaser is
familiar with Rule 144 and Rule 144A, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

(3) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

 

(h) Accredited Investor. Such Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act (“Regulation
D”).

 

5 | Page

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

3.1 Organization and Standing of the Company. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto. The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

3.2 Corporate Action. The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms. The Shares have been duly authorized.
The issuance, sale and delivery of the Shares have been duly authorized by all
required corporate action on the part of the Company. The Shares, when issued
and paid for in accordance with the Transaction Documents, will be validly
issued, fully paid and nonassessable, and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.

 

3.3 Governmental Approvals. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

3.4 Reserved.

 

3.5 Compliance with Other Instruments. The Company is in compliance in all
material respects with its Certificate of Incorporation and Bylaws, each as
amended and/or restated to date. The Company is in compliance in all material
respects with all judgments, decrees, governmental orders, laws, statutes, rules
or regulations by which it is bound or to which it or any of its properties or
assets are subject. Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

3.6 Disclosure. There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by the
Company to the Purchaser and which materially adversely affects, or in the
future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company. Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.

 

6 | Page

 

 

3.7 Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.

 

3.8 Resale Restrictions. The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to a registration statement, or another exemption from
registration, under the Securities Act.

 

3.9 Rule 155(c) Representation. The Company hereby acknowledges that no
securities were sold in the offering sought to be registered by the Company’s
registration statement on Form S-1 (File No. 333-228387) originally filed with
SEC on November 14, 2018, together with all exhibits and amendments thereto (the
“Registered Statement”). The Company voluntarily withdrew the Registration
Statement on February 24, 2020, the effective date of the withdrawal. Neither
the Company nor any person acting on the Company’s behalf engaged in any effort
to sell equity securities of the Company within the thirty (30) calendar day
period immediately following the effective date of the withdrawal of the
Registered Statement. The SEC reports filed by the Company disclosed all changes
in the Company’s business or financial condition that occurred after the Company
filed the Registration Statement that are material to the Purchaser’s investment
decision in the private placement. Accordingly, the Company is entitled to the
protection of Rule 155(c) under the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Waiver; Cumulative Remedies. No failure or delay on the part of any party to
this Agreement in exercising any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

4.2 Amendments; Waivers and Consents. Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party. Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

4.3 Addresses for Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to the Purchaser. Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

7 | Page

 

 

4.4 Costs; Expenses and Taxes. Each party shall be responsible for its expenses
and fees incurred in connection with the negotiation, drafting and completion of
the Transaction Documents and all related matters, including without limitation
the legal fees. The Company shall pay any and all stamp, or other similar taxes
payable or determined to be payable in connection with the execution and
delivery of this Agreement, the issuance of any securities and the other
instruments and documents to be delivered hereunder or thereunder.

 

4.5 Effectiveness; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchaser and the respective
successors and assigns. This Agreement shall become effective on the Effective
Date as defined in the Recital.

 

4.6 Survival of Representations and Warranties. All representations and
warranties made in the Transaction Documents, with respect to the Shares, or any
other instrument or document delivered in connection herewith or therewith,
shall survive the execution and delivery hereof or thereof.

 

4.7 Prior Agreements. The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

4.8 Severability. The provisions of the Transaction Documents are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of a provision contained therein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of such Transaction Document and the terms of
the Shares shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provisions or part reformed so that it would be valid, legal
and enforceable to the maximum extent possible.

 

4.9 Governing Law; Jurisdiction. 

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of New York without giving effect to the choice of laws or
conflict of laws provisions. Any suit, action or proceeding pertaining to this
Agreement or any transaction relating hereto shall be brought in the State of
New York and the County of New York and the undersigned hereby irrevocably
consents and submits to the jurisdiction of such courts for the purpose of any
such suit, action, or proceeding.

 

(b) The Purchaser hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that the Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

4.10 Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes.

 

8 | Page

 

 

4.11 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

 

4.12 Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents.

 

[Signature Page to Follow]

 

9 | Page

 

 

[Signature Page to Securities Purchase Agreement for American BriVision
(Holding) Corporation]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  AMERICAN BRIVISION (HOLDING) CORPORATION       By:     Name:  Chihliang An  
Title: Chief Financial Officer    

Subscription Amount: US$____________

 

Shares: _________________

 

Warrant Shares: __________________

 

 

INVESTOR             By:       Name:               Title:      

 

Address:       Phone:       Institutional ID or Passport Number:      

 

☐Check Method of Payment:

 

☐Check enclosed: $                                          

 

OR

 

☐Please wire $                                           from my account held
at:                                          

Account Title:                                            

Account Number:                                           

 

To the following instructions:

Account holder name: American BriVision Corporation

Address: 44370 Old Warm Springs Blvd., Fremont, CA 94539

Account number: 325098740235

Bank Name: Bank of America

Bank Address: 46786 Mission Blvd, Fremont, CA 94539

SWIFT codes: BOFAUS6S- for incoming foreign wires in foreign currency

BOFAUS3N- for incoming foreign wires in U.S. dollars

 

10 | Page

 

 

☐Check Method of Delivery of The Shares:

 

☐Stock Certificate Delivery Instructions:

 

  1.       Name in which Shares should be issued         2.       Address in
which Shares should be registered (including the zip code)         3.      
Delivery mailing address (only if different from the above) (including the zip
code)

 

OR

 

☐DRS Electronic Book Entry Delivery Instructions:

 

Name in which Shares should be issued:

 

Name: __________________________

Address: ________________________

Attention: ________________________

Telephone No.: ___________________

Email:__________________

 

11 | Page

 

 

EXHIBIT A TO

 

THE SECURITIES PURCHASE AGREEMENT

 



 

 

NON U.S. PERSON REPRESENTATIONS

非美国主体声明

 

The Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

 

购买者表明其不是美国人，分别地并非联合地，进一步向公司声明和保证如下：

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Shares, such person or entity was outside
the United States.

 

在(a) 公司提出股票的要约时，及 (b) 此人或企业接受要约时，此人或企业在美国境外。

 

2.Such person or entity is acquiring the Shares for such Shareholder’s own
account, for investment and not for distribution or resale to others and is not
purchasing the Shares for the account or benefit of any U.S. person, or with a
view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

此人或企业购买股票是为其自身投资用途，而并非为了分发或销售给他人，且购买股票并非为了任何美国人的利益，或打算违反证券法的注册要求分发给任何美国人。

 

3.Such person or entity will make all subsequent offers and sales of the Shares
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Shares to any U.S. person or within
the United States prior to the expiration of a period commencing on the Closing
Date and ending on the date that is one year thereafter (the “Distribution
Compliance Period”), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.

 

此人或企业购买和出售股票元会(x)根据规则S在美国境外进行；(y) 根据证券法下的登记注册书；或(z)
根据证券法可以适用豁免。特别是，从交割结算日开始后一年内（”分销特定期限”），此人或企业不得向任何美国个体出售或在美国境内出售，除非是根据证券法下的登记注册申请书或登记豁免进行出售。

 

4.Such person or entity has no present plan or intention to sell the Shares in
the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Shares and is not acting as a Distributor
of such securities.

 

此人或企业目前没有任何计划或准备在任何预定的期限内在美国境内或向美国人出售股票，也没有任何预定的安排出售股票或作为证券的分销商。

 

12 | Page

 

 

5.Neither such person or entity, its Affiliates nor any Person acting on behalf
of such person or entity, has entered into, has the intention of entering into,
or will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Shares at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 

此人或企业，关联人或任何代表人，没有签订或有意图在分销特定期限内在美国签订或会签订关于股票的任何卖方期权、短线持有或任何类似的工具或持有。

 

6.Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Shares substantially in the form set forth in
Section 5.1.

 

此人或企业同意在任何股权证书或其他股票证明文件上根据第5.1条的格式印上限制交易。

 

7.Such person or entity is not acquiring the Shares in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.

 

此人或企业目前没有购买任何规避证券法登记条款的交易计划或设计中的股票。

 

8.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 

此人或企业有充分的金融、证券、投资和其他商业知识和经验来保护本交易中自己的利益。

 

9.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Shares.

 

此人或企业在其认为必要的范围内就投资购买股票咨询了其税收、法律、会计和融资顾问。

 

10.Such person or entity understands the various risks of an investment in the
Shares and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Shares.

 

此人或企业明白作此投资的各种风险并且有能力在不确定的时间内承担这些风险，包括但不限于，完全损失掉其在股票中的投资。

 

13 | Page

 

 

11.Such person or entity has had access to the Company’s publicly filed reports
with the SEC and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Shares.

 

此人或企业有途径获得公司向证监会申报的所有报表，而且在交易的过程中在其要求的前提下公司提供了其他公共信息，所有这些公共信息对于该人或企业评估投资风险是充分的。

 

12.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning the Company and the terms and conditions of the
issuance of the Shares.

 

此人或企业有机会就公司和投资股票发行的条件和规定提问和获得解答。

 

13.Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

此人或企业没有依赖公司或任何管理人员、员工或代理在本协议之外所做的关于公司的任何陈述和保证。

 

14.Such person or entity will not sell or otherwise transfer the Shares unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.

 

此人或企业不会出售或转让股票，除非(A) 这些股票的转让已依据证券法登记注册或(B)可以适用登记注册豁免。

 

15.Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 

此人或企业在签字页提供的地址是其主要住所地（如其为个人）或主要营业地（如其为公司或其他实体）。

 

16.Such person or entity understands and acknowledges that the Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 

此人或企业了解并认同投资股票没有经任何联邦或州的证监会或监管机构推荐，以下机构也没有确认或决定过提供给此人或企业的公司的信息的准确性；与此相反的情况将构成刑事犯罪。

 

14 | Page

 

 

Exhibit B

附录B

 

List of Purchasers

购买人的名单

 

No.

编码

Shares

股数

Name

姓名

Address

地址

1       2       3       4         Total:  

 

 

15 | Page

 

